Mr. Justice Sheldon delivered the opinion of the Court: The objections taken to the scire facias are, that it does not show that the recognizance was entered into before any officer or court authorized to take it; nor that it ever became a matter of record of the Lee circuit court; and that it does not recite that it was conditioned for the appearance of the principal cognizor to answer for any crime known to the law. The point is made, on the part of the people, that the plea of nul iiel record in a proceeding by scire facias on a forfeited recognizance puts in issue the record of the recognizance and the declaration of its forfeiture, and that this amounts to a general issue; that these records, when produced, prove every essential averment in the scire facias; that any plea that puts in issue the entire count is a general issue. We are inclined to accept this view, and to hold that the demurrer should not, in this case, have been carried back to the scire facias—it being the well-settled doctrine of this court that, where a plea of the general issue is filed, a demurrer to another plea can not be carried back to the declaration. Wear v. Jacksonville & Savannah R. R. Co. 24 Ill. 593; Wilson v. Myrick, 26 id. 34; Claycomb v. Munger, 51 id. 373. The writ of scire facias here supplies the place of both summons and declaration. As the recital in the scire facias is that the defendants, “then and there, to wit, on,” etc., “in open court,” entered into the recognizance, appellant’s counsel says that “there” refers to the venue of the writ, Lee county; and “in open court” may mean the county court of that county. But any such construction we regard as a strained and unnatural one. The scire facias throughout, as we view it, purports to recite that which was done and entered of record in the circuit court of Lee countv, and we consider that the fair reading of it shows that the recognizance was taken by the circuit court of Lee county in open court, and became a matter of record in that court. The indictment the principal was recognized to answer, as recited in the scire facias, was “ for the crime of selling liquor without license,” and it is said that there is no such crime known to the law of this State. The language does not fully and technically describe the statutory offense in this regard, which is, selling intoxicating liquor in a less quantity than one gallon, not having a license to keep a dram-shop. But the same particularity and technical accuracy are not required in warrants, mittimuses, and recognizances as in indictments. Young v. The People, 18 Ill. 566 ; Besimer v. The People, 15 id. 440; The People v. Meacham, 74 id. 292. In each of these cases the language descriptive of the offense, in the recognizance, was insufficient, if contained in an indictment, to show an indictable offense under the statute, and equally deficient in that respect as is the description in the case at bar; yet it was held that it would be presumed the charge was for the statutory offense. The authority of those decisions must overrule the objection here taken, especially so, after verdict, on motion in arrest of judgment, when a defective or imperfect statement of facts will be held to be cured by the verdict. 1 Chitty’s PL, 6th Am. ed., 712. The judgment will be affirmed. Judgment affirmed.